DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 01/05/2022

	Claims 1-20 are pending.
	


Response to Arguments
Received 01/05/2022


Regarding independent claims 1, 12, and 16:






Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 12, and 16 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

receive a command to emulate a soft error causing a state error at a specified physical storage node within a specified subsystem of the processing unit;
halt execution of the multi-threaded program within the subsystem;
inject the state error at the specified physical storage node by: 
configuring data storage circuits within the subsystem to form a scan chain having a scan input signal at the beginning of the scan chain and a scan output signal at the end of the scan chain;
configuring the data storage circuits to receive a scan clock signal;
synchronously enabling the scan clock signal after a functional clock signal is disabled for a functional mode of the processing unit;
shifting, synchronously with the scan clock signal, data stored in the data storage circuits along the scan chain through one complete traverse of the scan chain, wherein the scan output signal is configured to loop back into the scan input signal, and wherein the specified physical storage node includes a data storage circuit comprising one of a flip-flop, a latch, or a random access memory (RAM) bit and an initial data value for the specified physical storage node is inverted at the scan input signal during a corresponding clock count of the scan clock signal;
synchronously disabling the scan clock signal before the functional clock signal is enabled;
configuring the data storage circuits to receive the functional clock signal; and

resume execution of the multi-threaded program.


Wherein:

Claim 1, claim 12, and claim 16 are similar however are not identical, although the subject matter of claim 12 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 1 and claim 16.

Huang et al. (US PGPUB No. 20190033366 A1) teaches to: receiving a command to emulate a soft error causing a state error at a specified physical storage node within a specified subsystem of the processing unit; responsive to satisfaction of the at least one halt condition, halt execution of the multi-threaded program within the subsystem; inject the state error at the specified physical storage node by: configuring data storage circuits within the subsystem to form a scan chain having a scan input signal at the beginning of the scan chain and a scan output signal at the end of the scan chain, wherein each data storage circuit of the data storage circuits includes an initial data value; configuring the data storage circuits to receive a scan clock signal. However, Huang et al. fails to disclose synchronously enabling the scan clock signal after a functional clock signal is disabled for a functional mode of the processing unit; shifting, synchronously with the scan clock signal, data stored in the data storage circuits along the scan chain through one complete traverse of the scan chain, wherein 
Jung et al. (US PGPUB No. 20190205233 A1) teaches to: receive a command to emulate a soft error causing a state error at a specified physical storage node within a specified of the processing unit, and inject the state error at the specified physical storage node. However, Jung et al. fails to disclose injecting the state error at the specified physical storage node by: configuring data storage circuits within the subsystem to form a scan chain having a scan input signal at the beginning of the scan chain and a scan output signal at the end of the scan chain; configuring the data storage circuits to receive a scan clock signal; synchronously enabling the scan clock signal after a functional clock signal is disabled for a functional mode of the processing unit; shifting, synchronously with the scan clock signal, data stored in the data storage circuits along the scan chain through one complete traverse of the scan chain, wherein the scan output signal is configured to loop back into the scan input signal, and wherein the specified physical storage node includes a data storage circuit comprising one of a flip-flop, a latch, or a random access memory (RAM) bit and an initial data value for the specified physical storage node is inverted at the scan input signal during a 
Yigzaw et al. (US Patent No. 8645797 B2) teaches receive a command to emulate a soft error causing a state error at a specified physical storage node within a specified subsystem of the processing unit. However, Yigzaw et al. fails to disclose configuring data storage circuits within the subsystem to form a scan chain having a scan input signal at the beginning of the scan chain and a scan output signal at the end of the scan chain; configuring the data storage circuits to receive a scan clock signal; synchronously enabling the scan clock signal after a functional clock signal is disabled for a functional mode of the processing unit; shifting, synchronously with the scan clock signal, data stored in the data storage circuits along the scan chain through one complete traverse of the scan chain, wherein the scan output signal is configured to loop back into the scan input signal, and wherein the specified physical storage node includes a data storage circuit comprising one of a flip-flop, a latch, or a random access memory (RAM) bit and an initial data value for the specified physical storage node is inverted at the scan input signal during a corresponding clock count of the scan clock signal; synchronously disabling the scan clock signal before the functional clock signal is enabled; configuring the data storage circuits to receive the functional clock signal; and configuring the data storage circuits to operate in the functional mode.
Mayer et al. (US PGPUB No. 20140239987 A1) teaches injecting the state error at the specified physical storage node by:  configuring data storage circuits within the 
Johnson et al. (US Patent No. 7802147 B1) teaches to: receive a command to emulate a soft error causing a state error at a specified physical storage node within a specified of the processing unit, and inject the state error at the specified physical storage node. However, Johnson et al. fails to disclose injecting the state error at the specified physical storage node by: configuring data storage circuits within the subsystem to form a scan chain having a scan input signal at the beginning of the scan chain and a scan output signal at the end of the scan chain; configuring the data storage circuits to receive a scan clock signal; synchronously enabling the scan clock signal after a functional clock signal is disabled for a functional mode of the processing unit; shifting, synchronously with the scan clock signal, data stored in the data storage circuits along the scan chain through one complete traverse of the scan chain, wherein 
Jain et al. (US Patent No. 7320114 B1) teaches to: receiving a command to emulate a soft error causing a state error at a specified physical storage node within a specified subsystem of the processing unit, responsive to satisfaction of the at least one halt condition, and inject the state error. However, Jain et al. fails to disclose synchronously enabling the scan clock signal after a functional clock signal is disabled for a functional mode of the processing unit; shifting, synchronously with the scan clock signal, data stored in the data storage circuits along the scan chain through one complete traverse of the scan chain, wherein the scan output signal is configured to loop back into the scan input signal; synchronously disabling the scan clock signal before the functional clock signal is enabled; configuring the data storage circuits to receive the functional clock signal; and configuring the data storage circuits to operate in the functional mode.
Jung et al. (US PGPUB No. 20090150732 A1) teaches receiving a command to emulate a soft error causing a state error at a specified physical storage node within a specified subsystem of the processing unit, responsive to satisfaction of the at least one 
Kitamorn et al. (US Patent No. 6728668 B1) teaches a specified physical storage node within a specified subsystem of the processing unit and a data storage circuit comprising one of a flip-flop, a latch, or a random access memory (RAM) bit and an initial data value. However, Kitamorn et al. fails to disclose injecting the state error at the specified physical storage node by: configuring data storage circuits within the subsystem to form a scan chain having a scan input signal at the beginning of the scan chain and a scan output signal at the end of the scan chain; configuring the data 
Bose et al. (US PGPUB No. 20190113572 A1) teaches receive a command to emulate a soft error causing a state error at a specified physical storage node within a specified subsystem of the processing unit. However, Bose et al. fails to disclose configuring data storage circuits within the subsystem to form a scan chain having a scan input signal at the beginning of the scan chain and a scan output signal at the end of the scan chain; configuring the data storage circuits to receive a scan clock signal; synchronously enabling the scan clock signal after a functional clock signal is disabled for a functional mode of the processing unit; shifting, synchronously with the scan clock signal, data stored in the data storage circuits along the scan chain through one complete traverse of the scan chain, wherein the scan output signal is configured to loop back into the scan input signal, and wherein the specified physical storage node 
As a result of the limitations of independent claims 1, 12, and 16 as well as dependent claims 2-11, 13-15, and 17-20, are also considered as being distinguished from the closest known prior art alone or reasonable combination.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616